540 U.S. 945
ELK GROVE UNIFIED SCHOOL DISTRICT ET AL.v.NEWDOW ET AL.
No. 02-1624.
Supreme Court of United States.
October 14, 2003.

1
Appeal from the C. A. 9th Cir.


2
Motions of Pacific Legal Foundation et al. and Rutherford Institute for leave to file briefs as amici curiae granted. Certiorari granted limited to the following questions: "1. Whether respondent has standing to challenge as unconstitutional a public school district policy that requires teachers to lead willing students in reciting the Pledge of Allegiance. 2. Whether a public school district policy that requires teachers to lead willing students in reciting the Pledge of Allegiance, which includes the words "under God," violates the Establishment Clause of the First Amendment, as applicable through the Fourteenth Amendment." The Solicitor General is invited to file a brief in this case on behalf of the United States. JUSTICE SCALIA took no part in the consideration or decision of these motions and this petition. Reported below: 328 F. 3d 466.